          Case 1:21-cv-02169-LGS Document 26 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SURE FIT HOME PRODUCTS, LLC et al.,
                               Plaintiffs,                       21 Civ. 2169 (LGS)
                   -against-
                                                                       ORDER
MAYTEX MILLS, INC.,
                               Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Defendant has requested an extension of the March 31, 2021, deadline for a

response to Plaintiffs’ motion for a preliminary injunction due to (1) counsel’s recent retention

and (2) religious observances in the week of March 29, 2021 (Dkt. No. 24). Plaintiff opposes

(Dkt. No. 25). It is hereby

       ORDERED that by April 14, 2021, Defendant shall file any opposition per the

Individual Rules. By April 21, 2021, Plaintiffs shall file any reply per the Individual Rules.


Dated: March 26, 2021
       New York, New York
